           Case 8:20-cv-01028-PX Document 162 Filed 09/30/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MARYLAND
          CHAMBERS OF                                               6500 Cherrywood Lane
       TIMOTHY J. SULLIVAN                                        Greenbelt, Maryland 20770
 UNITED STATES MAGISTRATE JUDGE                                    Telephone: (301) 344-3593
                                                              MDD_TJSchambers@mdd.uscourts.gov



                                       September 29, 2020

LETTER TO COUNSEL

       RE:      Seth, et al. v. McDonough
                Civil Case Number: PX-20-1028

Dear Counsel:

        First, thank you to everyone for a very productive telephone conference today. In
anticipation of the telephonic settlement conference scheduled for Friday, October 23, 2020 at
10:00 a.m., I am requesting that each party provide me with an ex parte letter no later than 5:00
p.m. on Monday, October 12, 2020. The letters should be emailed to my chambers at the following
address: MDD_TJSchambers@mdd.uscourts.gov. Any letter should not discuss the procedural
history or recite the facts unless counsel believes it is absolutely necessary to set forth their
settlement position. I would also like for you to focus on how to reach a resolution of this case,
not argument, and the role your client can and will play to achieve a global settlement. Please
address the following: (1) the principal goals from your side which need to be addressed to reach
a reasonable settlement; (2) the issues on which the party believes agreement can be reached; and
(3) the issues upon which the parties remain in disagreement, including a brief explanation of why
there is disagreement as well as suggestions for potential areas of compromise.

        Since successful settlement conferences require a joint good faith effort, it would be quite
helpful if the parties exchange demands and offers in a reasoned and cooperative fashion. Finally,
I encourage the parties to engage in negotiations leading up to the settlement conference to the
extent possible. 1

       I will be available to speak with counsel prior to the settlement conference. If any counsel
wishes, please feel free to contact me. I will also be calling counsel leading up to the settlement
conference to discuss settlement positions.



       1  Please note that the American Bar Association Standing Committee on Ethics and
Professional Responsibility has issued a Formal Opinion (No. 93-370) that precludes a lawyer,
absent informed client consent, from revealing to a judge the limits of the lawyer’s settlement
authority or the lawyer’s advice to the client regarding settlement. The opinion does not preclude
a judge, in seeking to facilitate a settlement, from inquiring into those matters. Therefore, please
discuss these items with your client before appearing for the settlement conference.
          Case 8:20-cv-01028-PX Document 162 Filed 09/30/20 Page 2 of 2

Civil Case No. PX-20-1028
September 29, 2020
Page 2

       The settlement conference process will be confidential and disclosure of confidential
dispute resolution communications is prohibited. See 28 U.S.C. § 652(d); Local Rule 607.4.

        Notwithstanding the informal nature of this letter, it is an Order of the Court and the Clerk
is directed to docket it as such.

     FAILURE TO COMPLY WITHOUT JUSTIFICATION MAY RESULT IN THE
IMPOSITION OF SANCTIONS.

       I look forward to working with you.

                                                      Sincerely yours,

                                                             /s/
                                                      Timothy J. Sullivan
                                                      United States Magistrate Judge

cc:    Judge Xinis
       Court File
